DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 16 is/are objected to because of the following informalities:  
Claim 13 has two periods at the end.
Claim 16 has the word “a” repeated.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1, 5, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birken, et al, U. S. Patent Application Publication 2013/0018575 (“Birken”).
Regarding claim 1, Birken teaches:
(Currently amended) A method for classification of ground conditions in a vicinity of a vehicle using a radar sensor, comprising the following steps: receiving reflected portions of a radar signal at a receiver unit of a radar system; (Birken, paragraph 0024, 0028, 0034, 0039 & 0060, “[0024] The invention provides a roaming sensor system and method for early detection of poor bonding and delamination between roadway asphalt and concrete, as well as concrete debonding caused by corrosion of reinforcement. [0034] Vehicle 20 contains several roadway sensor domains (160, 170, 180, 190), each of which can possess its own digital acquisition device (161, 171, 181) and its own microprocessor and/or memory device (162, 172, 182, 192).  [0039[ An electromagnetic sensor is capable of detecting a surface radar reflection or a subsurface radar reflection. [0060] A diagram of the radar transmitting and receiving antennas and their relation to the roadway is shown in FIG. 10. [0028] For example, data can be collected at regular time intervals or at regular distance intervals, according to a user defined program or operator commands.”; that a radar with a transmitter and receiver on a vehicle can receive reflected radar waves from a surface; that the radar has a processor and memory device).
calculating information derived from the received portions of the radar signal for discrete spatial regions by said radar system or a control unit connected thereto; (Birken, paragraph 0008, 0025 & 0059, “[0008] The positioning subsystem collects geoposition data, and the sensor subsystem collects roadway condition data, as the vehicle travels on the roadway. The computer correlates the geoposition data and roadway condition data and produces a map of the condition on the roadway. [0025] Positioning subsystem 40, attached to or within the vehicle, collects geopositioning data, e.g., from GPS satellites, for the vehicle over time. [0059] The data from the millimeter-that one subsystem can collect geoposition data, or GPS data; while another subsystem collects radar data from a mmWave radar that characterizes the surface of the road and even ice on the surface).
assigning the information to data structure units of a data structure, each data structure unit being associated with a fixed geographical location and the assignment of the information taking into account movement information of said vehicle; (Birken, figure 11, paragraph 0061, 0028, & 0033, “[0061] FIG. 11 shows the reflection responses obtained from various pavement test cases. Since ice has a lower dielectric constant than either dry pavement or wet pavement, the reflected signal intensity from ice is lower than from pavement. Dry asphalt and dry concrete yielded similar lower responses in the range of 7.2 to 9.2 on an unnormalized scale, while newly wetted asphalt and concrete have reflection responses in the range of 15.1 to 15.6, approximately 60% greater than the dry surfaces. [0058] The GPR sensing system is able to determine the layer thickness D, of the roadway and bridge deck layers and their electromagnetic properties .epsilon., .sigma.,  and μ, as indicated in FIG. 8B, and map subsurface moisture, corrosion, and subsurface defects such as voids. [0028] A roaming sensor system according to the invention is capable of uninterrupted data acquisition with the vehicle driven at up to ordinary traffic speeds,… For example, data can be collected at regular time intervals or at regular distance intervals, according to a user defined program or operator commands. … At 65 mph, resolution can be as high as … about 1,000 samples/s for the mm-wave radar subsystem [0033] Although analysis of sensor data can take many forms, all sensor systems require that the sensor data be merged with the positioning data to allow for spatial analysis of the data and to create maps in local or global coordinate systems.”; that a radar can collect detailed data about a surfaces reflectivity (ice, water, asphalt or concrete); that the collected mmWave reflection data is merged with the collected GPS data; that the data is collected while a vehicle is moving; that the data can be collected at regular distance intervals; that the data (at least 1,000 samples per second, per channel of a mmWave system) can be collected and associated with the appropriate GPS coordinates; that the GPS sensing data can characterize layer thickness of the substrate and it’s EM properties).
collecting a plurality of pieces of information in the respective data structure units, the pieces of information being obtained from reflected portions of radar signals transmitted at different times; (Birken, paragraph 0028, “[0028] For example, data can be collected at regular time intervals or at regular distance intervals, according to a user defined program or operator commands. … The possible resolution depends on the capabilities of each sensor subsystem. At 65 mph, resolution can be as high as … about 1,000 samples/s for the mm-wave radar subsystem (per channel, with a total of about 20 channels across the width of a lane of roadway on one vehicle),”; that a radar can collect detailed data at a rate of 1,000 samples per second at 65 mph on a surface; that each sample is collected at a different time and represent reflected portions of the mmWave radar scan).
evaluating the information contained in the data structure using a classifier in order to obtain information regarding the ground condition; and (Birken, paragraph 0033, “[0033] The sensor data can be subjected to data processing, visualization, and interpretation in a variety of ways. Although analysis of sensor data can take many forms, all sensor systems require that the sensor data be merged with the positioning data to allow for spatial analysis of the data and to create maps in local or global coordinate systems. Other analysis steps that can be performed include: … pattern recognition, classification of road conditions and defects, and the like.”; that the collected mmWave radar data can be merged with the GPS data; that the data can be used to create maps based on GPS coordinates; that the map can provide classification of the road conditions as described in Birken paragraph 0061 above).
assigning ground condition types characterizing the ground condition to said data structure units based on evaluation results obtained by said classifier. (Birken, that the collected mmWave radar data can be characterized based at least on a surface cover).
Regarding claim 5, Birken teaches (Currently amended) The method according to claim 1, characterized in that the information stored in the data structure is signal values or measurement values assigned to the data structure units without magnitude limitation or at least without trimming in a lower amplitude range of the signal values, or quantities derived therefrom. (Birken, paragraph 0033, “[0033] The sensor data can be subjected to data processing, visualization, and interpretation in a variety of ways. … The final outputs can be, for example, geo-referenced maps of various versions of the data (raw, processed, or interpreted). [0031] Preferably, the sensor computer performs only a portion of such processing. The sensor itself or the sensor computer transfers raw data, processed data, or interpreted data, in whole or in part, to another computer for further processing and/or analysis.”; that all of the raw, unprocessed data can be transmitted in whole or part).
Regarding claim 15, Birken teaches:
(Currently amended) A computer program product for classification of the ground conditions in the vicinity of a vehicle by means of a radar sensor, the computer program product comprising a computer-readable storage medium including program instructions, the program instructions being executable by a processor in order to cause the processor to execute a method comprising: receiving reflected portions of a radar signal at a receiver unit of a radar system; (Birken, paragraph 0024, 0028, 0034, 0039 & 0060, “[0024] The invention provides a roaming sensor system and method for early detection of poor bonding and delamination between roadway asphalt and concrete, as well as concrete debonding caused by corrosion of reinforcement. [0034] Vehicle 20 contains several roadway sensor domains (160, 170, 180, 190), each of which can possess its own digital acquisition device (161, 171, 181) that a radar with a transmitter and receiver on a vehicle can receive reflected radar waves from a surface; that the radar has a processor, computer program, and memory device).
calculating information derived from the received portions of the radar signal for discrete spatial regions by said radar system or a control unit connected thereto; (Birken, paragraph 0008, 0025 & 0059, “[0008] The positioning subsystem collects geoposition data, and the sensor subsystem collects roadway condition data, as the vehicle travels on the roadway. The computer correlates the geoposition data and roadway condition data and produces a map of the condition on the roadway. [0025] Positioning subsystem 40, attached to or within the vehicle, collects geopositioning data, e.g., from GPS satellites, for the vehicle over time. [0059] The data from the millimeter-wave radar sensor provided a surface profile and information on crack density and porosity. It also could detect surface cover, including ice, water, and oil.”; that one subsystem can collect geoposition data, or GPS data; while another subsystem collects radar data from a mmWave radar that characterizes the surface of the road and even ice on the surface).
assigning the information to data structure units of a data structure, each data structure unit being associated with a fixed geographical location and the assignment of the information taking into account movement information of said vehicle; (Birken, figure 11, paragraph 0061, 0028, & 0033, “[0061] FIG. 11 shows the reflection responses obtained from various pavement test cases. Since ice has a lower dielectric constant than either dry pavement or wet pavement, the reflected signal intensity from ice is lower than from pavement. Dry asphalt and dry concrete yielded that a radar can collect detailed data about a surfaces reflectivity (ice, water, asphalt or concrete); that the collected mmWave reflection data is merged with the collected GPS data; that the data is collected while a vehicle is moving; that the data can be collected at regular distance intervals; that the data (at least 1,000 samples per second, per channel of a mmWave system) can be collected and associated with the appropriate GPS coordinates; that the GPS sensing data can characterize layer thickness of the substrate and it’s EM properties).
collecting a plurality of pieces of information in the respective data structure units, the pieces of information being obtained from reflected portions of radar signals transmitted at different times; (Birken, paragraph 0028, “[0028] For example, data can be collected at regular time intervals or at regular distance intervals, according to a user defined program or operator commands. … The possible resolution depends on the capabilities of each sensor subsystem. At 65 mph, resolution can be as high as … about 1,000 samples/s for the mm-wave radar subsystem (per channel, with a total of about 20 channels across the width of a lane of roadway on one vehicle),”; that a radar can collect detailed data at a rate of 1,000 samples per second at 65 mph on a surface; that each sample is collected at a different time and represent reflected portions of the mmWave radar scan).
evaluating the information contained in the data structure using a classifier in order to obtain information regarding the ground condition; and (Birken, paragraph 0033, “[0033] The sensor data can be subjected to data processing, visualization, and interpretation in a variety of ways. Although analysis of sensor data can take many forms, all sensor systems require that the sensor data be merged with the positioning data to allow for spatial analysis of the data and to create maps in local or global coordinate systems. Other analysis steps that can be performed include: … pattern recognition, classification of road conditions and defects, and the like.”; that the collected mmWave radar data can be merged with the GPS data; that the data can be used to create maps based on GPS coordinates; that the map can provide classification of the road conditions as described in Birken paragraph 0061 above).
assigning ground condition types characterizing the ground condition to said data structure units based on evaluation results obtained by said classifier. (Birken, paragraph 0059, “[0059] The data from the millimeter-wave radar sensor provided a surface profile and information on crack density and porosity. It also could detect surface cover, including ice, water, and oil.”; that the collected mmWave radar data can be characterized based at least on a surface cover).
Regarding claim 16, Birken teaches:
(Currently amended) A radar system for a vehicle comprising a radar sensor and a control unit, by means of which reflected portions of a radar signal received by said radar sensor are evaluated, said control unit being configured to: (Birken, paragraph 0024, 0028, 0034, 0039 & 0060, “[0024] The invention provides a roaming sensor system and method for early detection of poor bonding and delamination between roadway asphalt and concrete, as well as concrete debonding caused by corrosion of that a radar with a transmitter and receiver on a vehicle can receive reflected radar waves from a surface; that the radar has a processor and memory device).
calculate information from the received portions of the radar signal related to a particular discrete spatial region; (Birken, paragraph 0008, 0025 & 0059, “[0008] The positioning subsystem collects geoposition data, and the sensor subsystem collects roadway condition data, as the vehicle travels on the roadway. The computer correlates the geoposition data and roadway condition data and produces a map of the condition on the roadway. [0025] Positioning subsystem 40, attached to or within the vehicle, collects geopositioning data, e.g., from GPS satellites, for the vehicle over time. [0059] The data from the millimeter-wave radar sensor provided a surface profile and information on crack density and porosity. It also could detect surface cover, including ice, water, and oil.”; that one subsystem can collect geoposition data, or GPS data; while another subsystem collects radar data from a mmWave radar that characterizes the surface of the road and even ice on the surface).
assign the information to data structure units of a data structure, each data structure unit being associated with a fixed geographical location and the assignment of the information taking into account movement information of the vehicle; (Birken, figure 11, paragraph 0061, 0028, & 0033, “[0061] FIG. 11 shows the reflection responses obtained from various pavement test cases. Since ice has a lower dielectric constant than either dry pavement or wet pavement, the reflected signal that a radar can collect detailed data about a surfaces reflectivity (ice, water, asphalt or concrete); that the collected mmWave reflection data is merged with the collected GPS data; that the data is collected while a vehicle is moving; that the data can be collected at regular distance intervals; that the data (at least 1,000 samples per second, per channel of a mmWave system) can be collected and associated with the appropriate GPS coordinates; that the GPS sensing data can characterize layer thickness of the substrate and it’s EM properties).
store a a plurality of pieces of information obtained from reflected portions of radar signals transmitted at different times in the respective data structure units; (Birken, paragraph 0028, “[0028] For example, data can be collected at regular time intervals or at regular distance intervals, according to a user defined program or operator commands. … The possible resolution depends on the capabilities of each sensor subsystem. At 65 mph, resolution can be as high as … about 1,000 samples/s for the mm-wave radar subsystem (per channel, with a total of about 20 channels across the width of a lane of that a radar system can collect, store and analyze detailed data at a rate of 1,000 samples per second at 65 mph on a surface; that each sample is collected at a different time and represent reflected portions of the mmWave radar scan).
evaluate the information contained in the data structure by means of a classifier in order to obtain information regarding a ground condition in a vicinity of said vehicle; (Birken, paragraph 0033, “[0033] The sensor data can be subjected to data processing, visualization, and interpretation in a variety of ways. Although analysis of sensor data can take many forms, all sensor systems require that the sensor data be merged with the positioning data to allow for spatial analysis of the data and to create maps in local or global coordinate systems. Other analysis steps that can be performed include: … pattern recognition, classification of road conditions and defects, and the like.”; that the collected mmWave radar data can be merged with the GPS data; that the data can be used to create maps based on GPS coordinates; that the map can provide classification of the road conditions as described in Birken paragraph 0061 above).
assign ground condition types characterizing the ground condition to said data structure units based on the evaluation results obtained by said classifier. (Birken, paragraph 0059, “[0059] The data from the millimeter-wave radar sensor provided a surface profile and information on crack density and porosity. It also could detect surface cover, including ice, water, and oil.”; that the collected mmWave radar data can be characterized based at least on a surface cover).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Birken in view of Uotsu, et al, U. S. Patent Application Publication 2018/0252810  (“Uotsu”).
Birken teaches (Original) The method according to claim 1.
Birken does not explicitly teach characterized in that only information generated due to reflections on non-moving targets is used for the classification of the ground condition..
Uotsu teaches characterized in that only information generated due to reflections on non-moving targets is used for the classification of the ground condition. (Uotsu, figure 9, paragraph 0055, “[0055] The stationary/moving determination section 122 selects a group j (j=0) as an object for type determination processing (S901), and compares obstacle speeds V2_j in the group j with a stationary threshold Vs_th for determining whether the obstacle is in a stationary state (S902). [0064] Next, the size determination section 123 determines the size of the obstacle in the group j (S905, S906). In this size determination processing, the size of the obstacle in the group is compared with the size of another mining work machine.”; that a radar can group radar data; that the group can be evaluated as stationary or not; that the stationary grouped data can be classified as large or small).
In view of the teachings of Uotsu it would have been obvious for a person of ordinary skill in the art to apply the teachings of Uotsu to Birken at the time the application was filed in order to determine the size and characteristics of objects for a vehicle similar to Birken’s characterization of stationary objects.  Birken assumes that a radar system can generally evaluate stationary targets, Uotsu has been combined with Birken to show a method, using Doppler returns to differentiate between stationary and moving objects for evaluation.
s 4, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Birken in view of Mohamdi, et al, U. S. Patent Application Publication 2015/0077282 (“Mohamdi”).
Regarding claim 4, Birken teaches (Currently amended) The method according to claim 1.
Birken does not explicitly teach characterized in that the information stored in the data structure is signal values or measurement values proportional to the power of the reflected portion of the radar signal in a discrete spatial region or quantities derived therefrom..
Mohamdi teaches characterized in that the information stored in the data structure is signal values or measurement values proportional to the power of the reflected portion of the radar signal in a discrete spatial region or quantities derived therefrom. (Mohamdi, abstract, paragraph 0046, “Initially, a cluster of miniaturized radars (sensors) act in a static mode of operation, gathering static radar information used to depict a constructed layout of the premises. [0046] FIG. 5 is a set of signal strength graphs corresponding to a subset of data collection locations of FIG. 4. Each graph of FIG. 5 shows the envelope of the reflected signal strength as functions of range vs. waveform number (e.g., “scan #”, 30 scans) for scan positions at Is1-Is5 and at Os1-Os5.”; that a radar can use power of a signal to characterize stationary targets in a field of view).
In view of the teachings of Mohamdi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mohamdi to Birken at the time the application was filed in order to teach that a radar can characterize stationary targets.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Mohamdi has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view.
Regarding claim 6, Birken teaches (Currently amended) The method according to claim 1.
Birken does not explicitly teach characterized in that each data structure unit is assigned to a raster region of a two-dimensional or three-dimensional radar map..
Mohamdi teaches characterized in that each data structure unit is assigned to a raster region of a two-dimensional or three-dimensional radar map. (Mohamdi, paragraph 0024, “[0024] In an initial mode of operation, a cluster of miniaturized radars (sensors) act in a static mode, gathering that a radar can create a 2 dimensional display of a static radar image which covers a desired field of view (raster region) for mapping).
In view of the teachings of Mohamdi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mohamdi to Birken at the time the application was filed in order to that a radar can characterize stationary targets in space.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Mohamdi has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view.
Regarding claim 7, Birken, as modified by Mohamdi, teaches (Original) The method according to claim 6.
Mohamdi further teaches characterized in that information associated with a particular discrete spatial region is assigned to a single data structure unit or that information associated with a particular discrete spatial region is assigned to a plurality of data structure units, said data structure units being correlated with adjacent raster regions of the two-dimensional or three-dimensional radar map. (Mohamdi, paragraph 0041, “[0041] The motivation behind capturing data at opposite sides of the office space of building 50 (e.g., Os1-Os5 on the opposing side of building 50 from Is1-Is5) is to spatially correlate the multiple echoes from the walls and other objects taken from one side (e.g., Os1-Os5) with that observed in the waveforms collected from the other side (e.g., Is1-Is5).”; that a radar can create a 2 dimensional display of a static radar image, that the mapping can include multiple echoes (i.e. a plurality of data structures) from multiple radars to build a 2D image of the field of view).
In view of the teachings of Mohamdi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mohamdi to Birken at the time the application was filed in order to that a radar can characterize stationary targets in space.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Mohamdi has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view.
Birken teaches (Currently amended) The method according to claim 1.
Birken does not explicitly teach characterized in that the evaluation of the information contained in said data structure is performed based on groups of data structure units, each group of data structure units containing a plurality of data structure units correlated with adjacent raster regions of a two-dimensional or three-dimensional radar map..
Mohamdi teaches characterized in that the evaluation of the information contained in said data structure is performed based on groups of data structure units, each group of data structure units containing a plurality of data structure units correlated with adjacent raster regions of a two-dimensional or three-dimensional radar map. (Mohamdi, figure 7 and 8, paragraph 0052, “[0052] FIG. 8 is a set of signal strength graphs after integration corresponding to responses shown in FIG. 7. FIG. 8, clusters of shaded markers (e.g., shaded areas 711) are observed. As a next step, each cluster 711 is assigned a single marker 721 at the center of each cluster 711, based on the criterion that clusters 711 of markers are separated from each other by at least a distance parameter Rcluster,min. For the present example, Rcluster,min is chosen to be 1 ft,”; that radar data can be clustered into a map with a resolution of 1 foot x 1 foot to evaluate a radar 2 dimensional display of a static radar image).
In view of the teachings of Mohamdi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mohamdi to Birken at the time the application was filed in order to that a radar can characterize stationary targets in space.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Mohamdi has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view.
Regarding claim 11, Birken, as modified by Mohamdi, teaches (Original) The method according to claim 10.
Mohamdi further teaches characterized in that the information contained in a plurality of data structure units of said data structure is evaluated across data structure units with regard to temporal/spectral and/or spatial properties. (Mohamdi, figure 7 and 8, paragraph 0052, “[0052] FIG. 8 is a set of signal strength graphs after integration corresponding to responses shown in FIG. 7. FIG. 8, clusters of shaded markers (e.g., shaded areas 711) are observed. As a next step, each cluster 711 is that radar data can be clustered into a map with a resolution of 1 foot x 1 foot to evaluate a radar 2 dimensional display of a static radar image).
In view of the teachings of Mohamdi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mohamdi to Birken at the time the application was filed in order to that a radar can characterize stationary targets in space.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Mohamdi has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view.
Regarding claim 13, Birken teaches (Currently amended) The method according to claim 1.
Birken does not explicitly teach characterized in that a correction step is carried out, wherein ground structure types at least partially assigned to the data structure units are corrected based on information from data structure units correlated with adjacent raster regions of a two-dimensional or three- dimensional radar map…
Mohamdi teaches characterized in that a correction step is carried out, wherein ground structure types at least partially assigned to the data structure units are corrected based on information from data structure units correlated with adjacent raster regions of a two-dimensional or three- dimensional radar map.. (Mohamdi, paragraph 0052, “[0052] FIG. 8 is a set of signal strength graphs after integration corresponding to responses shown in FIG. 7. Further enhancement of the SNR of the waveforms can be achieved at each scan location by summing the successive waveforms. The resultant waveforms, after summing the multiple (e.g., 30 for the present example) waveforms shown in FIG. 7 at each scan location, followed by a N-tap moving average filter, are shown in FIG. 8 (plots 701, 702, 703, 704, 705). The moving average filter may be used to further smooth the noise in the summed waveforms.”; that radar data can be clustered into a map with a resolution of 1 foot x 1 foot to evaluate a radar 2 dimensional display of a static radar image; that data from subsequent scans can be used to smooth noise).
Mohamdi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mohamdi to Birken at the time the application was filed in order to that a radar can characterize stationary targets in space.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Mohamdi has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birken in view of Rohani, et al, U. S. Patent Application Publication 2017/0307735 (“Rohani”).
Regarding claim 8, Birken teaches (Currently amended) The method according to claim 1.
Birken does not explicitly teach characterized in that the evaluation of the information contained in said data structure is carried out separately based on the information contained in one data structure unit..
Rohani teaches characterized in that the evaluation of the information contained in said data structure is carried out separately based on the information contained in one data structure unit. (Rohani, paragraph 0020, “[0020] Example embodiments are described herein in which machine learning is applied to radar data in order to improve the ability of a detection system to detect various objects and object features such as one or more of object type, distance, orientation, size, speed or any combination of these features. The radar data can be a 3D point cloud or a 2D or 3D radar image, and polarimetric radar and/or interferometry radar and/or Scanning Aperture Radar (SAR) imaging techniques or any other radar techniques and technologies can be used to produce radar data.”; that data from a point cloud (point cloud as opposed to grouped date) or 3D radar image can be used to create a unified picture of a static radar scene; that the picture can use machine learning to improve the radar image quality).
In view of the teachings of Rohani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohani to Birken at the time the application was filed in order to teach that a radar can characterize stationary targets in space based on the collected data.  Birken uses radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Rohani has been combined Birken to teach explicitly building a 2D or 3D map of a radar field of view and using machine learning to improve the radar’s ability to detect stationary objects in the field of view.
Regarding claim 12, Birken teaches (Currently amended) The method according to claim 1.
Birken does not explicitly teach characterized in that the classifier uses statistical classifiers, machine-learning or model- based methods..
Rohani teaches characterized in that the classifier uses statistical classifiers, machine-learning or model- based methods. (Rohani, abstract, “A method and system for using one or more radar systems for object detection based on machine learning in an environment is disclosed. A scanning radar or combination of radars mounted on a vehicle or moving object scans the environment to acquire information. The radar data may be a 3D point cloud, 2D radar image or 3D radar image. The radar data may also be combined with data from LIDAR, vision or both. A machine learning algorithm is then applied to the acquired data to detect dynamic or static objects within the environment, and identify at least one object feature comprising one of a type, location, distance, orientation, size or speed of an object.”; that a radar using 3D point cloud data, or a 3D image can be used to “learn” in an environment to detect static objects within the data and to classify the data).
In view of the teachings of Rohani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rohani to Birken at the time the application was filed in order to that a radar can characterize stationary targets in space based on the collected data.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Rohani has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view and using machine learning to improve the radar’s ability to detect stationary objects in the field of view.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Birken, as modified by Rohani, in view of Mohamdi.
Birken, as modified by Rohani, teaches (Original) The method according to claim 8.
Birken, as modified by Rohani, does not explicitly teach characterized in that the information contained in a data structure unit of said data structure is evaluated with regard to temporal/spectral properties..
Mohamdi teaches characterized in that the information contained in a data structure unit of said data structure is evaluated with regard to temporal/spectral properties. (Mohamdi, figure 7 and 8, paragraph 0052, “[0052] FIG. 8 is a set of signal strength graphs after integration corresponding to responses shown in FIG. 7. FIG. 8, clusters of shaded markers (e.g., shaded areas 711) are observed. As a next step, each cluster 711 is assigned a single marker 721 at the center of each cluster 711, based on the criterion that clusters 711 of markers are separated from each other by at least a distance parameter Rcluster,min. For the present example, Rcluster,min is chosen to be 1 ft,”; that radar data can be clustered into a map with a resolution of 1 foot x 1 foot to evaluate a radar 2 dimensional display of a static radar image. Note: Applicant is silent in their specification regarding the size or resolution of a “data structure”).
In view of the teachings of Mohamdi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mohamdi to Rohani and Birken at the time the application was filed in order to that a radar can characterize stationary targets similar to Birken.  Birken uses general radar returns to build a map, but doesn’t explicitly place the map in a 2D or 3D picture.  Mohamdi has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Birken in view of Ferguson, et al, U. S. Patent Application Publication 2015/0266472 (“Ferguson”).
Birken teaches (Currently amended) The method according to claim 1.
Birken does not explicitly teach characterized in that a course of a road is estimated based on the ground condition types assigned to the data structure units..
Ferguson teaches characterized in that a course of a road is estimated based on the ground condition types assigned to the data structure units. (Ferguson, figure 4, paragraph 0111 and 0120, “[0111] Also, the computing device may be configured to utilize the sensor information rather than the preexisting map information to estimate lane boundaries. For example, referring to FIG. 4, the computing that a radar can determine the static boundaries of a road, and adapt the boundaries based on new factors such as construction).
In view of the teachings of Ferguson it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ferguson to Birken at the time the application was filed in order to update and navigate a construction zone based on objects detected by radar. Birken uses general radar returns to build a map, but doesn’t explicitly place the map or the roads of a map in a 2D or 3D image.  Ferguson has been combined with Birken to teach explicitly building a 2D or 3D map of a radar field of view which also details creating the boundaries of the road in that image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/Donald HB Braswell/             Examiner, Art Unit 3648